JUSTICE JOHNSON delivered the judgment of the court: This proceeding was instituted by petitioner William L. Klaskin, the administrator of the estate of Virgil Robert Woodruff, to recover a condominium unit which was placed in a land trust by the decedent. Respondent, Ralla Klepak, is the contingent beneficiary of the land trust, an attorney and personal friend of the decedent. After a bench trial, the trial court found that respondent had not overcome the presumption of fraud and entered an order requiring respondent to convey her interest in the condominium to the estate and to account for all profits received therefrom. Respondent appeals, raising the single issue of whether the trial court erred in finding that insufficient evidence was presented to overcome the legal presumption of fraud. We reverse. The record reveals that the decedent died on May 29, 1984, at the age of 54. He was a bachelor, having no issue. His only collateral heirs were two maternal aunts living in the State of Texas and one paternal cousin. Decedent resided at 175 E. Delaware Place, a condominium unit in the John Hancock building, which he purchased October 10, 1973. At the time of his death title to the condominium unit was held by the Upper Avenue National Bank, as trustee, under a land trust agreement dated September 2, 1973, known as trust number 10214. Between the time of the purchase and the present, the name of the trustee bank was changed from Upper Avenue Bank to Lake Shore Bank. The trust agreement at issue provided that decedent was the owner of the beneficial interest during his lifetime and then to Ralla Klepak, provided she was living and if not, then to his estate. Other than two collateral assignments of the beneficial interest of the trust to secure personal loans to the decedent by Lake Shore Bank, the trust was not modified or changed during its 11-year existence. Respondent is an attorney licensed to practice law in the State of Illinois. She testified that she met the decedent in 1966 or 1967, when she represented him in a criminal misdemeanor case. They socialized on a regular basis, approximately once a month. Together they dined, attended the opera, spent weekends, and vacationed.  The law is well settled that conveyances by a client to his attorney are presumed to be fraudulent. If the relationship of attorney and client exists and the attorney received anything of benefit thereby, either by purchase from the client, gift, or by acquiring interests contrary to the interests of the client, the burden is on the attorney to show the fairness of the transaction, that it was equitable and just, and that it did not proceed from undue influence. (In re Saladino (1978), 71 Ill. 2d 263, 270, 375 N.E.2d 102, 104.) Undue influence is defined as “any improper *** urgency of persuasion whereby the will of a person is overpowered and he is induced to do or forbear an act which he would not do or would do if left to act freely.” (Powell v. Bechtel (1930), 340 Ill. 330, 338.) Although the courts closely scrutinize dealings between an attorney and his clients, an attorney is not prohibited from contracting or getting benefits from a client, where the transaction is open, fair and honest, when deliberately made and not tainted with fraud, undue influence or corruption. Saladino, 71 Ill. 2d at 270, 375 N.E.2d at 104; McFail v. Braden (1960), 19 Ill. 2d 108, 117, 166 N.E.2d 46, 52.  The supreme court clarified the rules regarding presumptions and burdens of proof in cases involving transactions between fiduciaries in Franciscan Sisters Health Care Corp. v. Dean (1983), 95 Ill. 2d 452, 448 N.E.2d 872. There, the court determined that when an attorney presents sufficient evidence to rebut the presumption, the presumption vanishes. The party seeking to set aside the transaction then bears the burden of persuading the trier of fact that the transaction sought to be set aside was brought about by fraud or undue influence. Thus, such actions require a three-tiered inquiry on review: (1) whether plaintiff established a prima facie case of undue influence; (2) if the prima facie case was established, whether defendants introduced evidence sufficient to rebut the resultant presumption; and (3) if the rebuttal evidence was sufficient, whether the trial court’s determination that the transaction was the product of undue influence is contrary to the manifest weight of the evidence. Nemeth v. Banhalmi (1984), 125 Ill. App. 3d 938, 961, 466 N.E.2d 977, 993. The first tier of analysis is unnecessary to the instant case. The trial court found that an attorney-client relationship existed between respondent and the decedent. Since this issue is not presented for review, and we find no plain error, we accept that petitioner did establish a prima facie case of undue influence sufficient to raise a presumption thereof.  The primary issue before us falls within the second tier of inquiry: whether the respondent presented sufficient evidence to rebut the presumption. “[T]he quantum of evidence necessary in rebuttal depends on the circumstances of each case.” (Nemeth v. Banhalmi (1984), 125 Ill. App. 3d 938, 961, 466 N.E.2d 977, 993.) Courts have required clear and convincing evidence to rebut the presumption where the relationship involved is between an attorney and client. (Franciscan Sisters Health Care Corp. v. Dean (1983), 95 Ill. 2d 452, 465, 448 N.E.2d 872, 878.) However, where the client is enfeebled by age or disease a greater quantum of evidence has generally been required. Nemeth, 125 Ill. App. 3d at 960, 466 N.E.2d at 993. In Franciscan Sisters the supreme court considered whether the attorney had presented sufficient evidence to rebut the presumption of undue influence where the attorney received a substantial benefit under the will he prepared for a 96-year-old testatrix.' In measuring the evidence by a “clear and convincing” standard, the court pinpointed as the critical question the state of mind of the testatrix at the time she signed the will. The attorney presented evidence that, although the testatrix was old, she was alert and intelligent; that he and the testatrix had shared a social relationship for 20 years; and that at the time of the will’s execution the testatrix discussed her bequests with another attorney, who was a witness to the signing of the will.  Similarly, here, respondent is required to present clear and convincing evidence of the intent and state of mind of the decedent at z the time he executed the trust. She presented evidence that the decedent was not enfeebled by age or health; he was 54 years old at the time of his death and managed his own affairs prior to and during the period in which the contested trust was executed. Respondent and decedent shared a close intimate relationship for 17 years. She presented testimony of the decedent’s expressed intent to give the trust res to respondent as contingent beneficiary. Further, the trust was in existence for 11 years prior to decedent’s death. We find that, given the circumstances of this case, respondent presented sufficient evidence to rebut the presumption of undue influence.  We turn now to the third and final tier of inquiry: whether the trial court’s determination that the trust was the product of undue influence is contrary to the manifest weight of the evidence. As we explained above, when respondent presented evidence contrary to the presumption, rebutting the presumption, the presumption, like a bursting bubble, vanished. Petitioner then bore the burden of persuading the court that the trust was induced by undue influence. (Franciscan Sisters Health Care Corp. v. Dean (1983), 95 Ill. 2d 452, 460-61, 448 N.E.2d 872, 876-77; Nemeth v. Banhalmi (1984), 125 Ill. App. 3d 938, 961, 466 N.E.2d 977, 992-93.) Here, petitioner does not rely on any conduct, apart from the fiduciary relationship, to show undue influence. Therefore, we can only find that the trial court’s determination is contrary to the manifest weight of the evidence. For the foregoing reason the judgment of the circuit court of Cook County is reversed. Judgment reversed. LINN, J., concurs.